                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

MICHAEL HART, as Personal Representative
of the ESTATE OF CODY SERDA,

              Plaintiff,

v.                                                            No.: 1:19-cv-00529-KG-JFR

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

              Defendant.

                     STIPULATED ORDER TO EXTEND DEADLINES

       THIS MATTER having come before the Court upon Defendant State Farm Mutual

Automobile Insurance Company’s Unopposed Motion to Extend Deadlines [Doc. 29], and the

Court being duly advised FINDS:

       1. That the Court has jurisdiction over the parties.

       2. That Defendant’s Motion is well-taken and should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendant State

Farm Mutual Automobile Insurance Company’s deadline to file its Reply to Plaintiff’s Response

to Defendant’s Motion for Summary Judgment and Response to Plaintiff’s Cross-Motion for

Summary Judgment has been extended until March 31, 2020.




                                     _____________________________________
                                     UNITED STATES DISTRICT JUDGE
Respectfully submitted,


/s/ John S. Stiff
John S. Stiff
Stiff, Keith & Garcia, LLC
400 Gold Ave., SW, Suite 1300
Albuquerque, NM 87102
(505) 243-5755
jstiff@stifflaw.com
Attorney for Defendant


Approved,


Email approval 3/17/20
Eva K. Blazejewski
Heather K. Hansen
Blazejewski & Hansen, LLC
2501 Rio Grande Blvd., NW, Suite B
Albuquerque, NM 87104
(505) 554-1660
eva@blazehansenlaw.com
heather@blazehansenlaw.com
Attorneys for Plaintiff
